UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-1437


DARYL LINARD BRIGHT,

                Plaintiff - Appellant,

          v.

GOVERNOR NIKKI HALEY; SC DEPARTMENT OF REVENUE; NORTH
CHARLESTON POLICE DEPARTMENT; OFFICER DANIEL RYAN GREEN,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:14-cv-01132-DCN)


Submitted:   July 29, 2014                 Decided:   July 31, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daryl Linard Bright, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Daryl Linard Bright appeals the district court’s order

adopting       the    recommendation       of        the     magistrate       judge      and

dismissing his civil complaint without prejudice.                             This court

may   exercise       jurisdiction   only    over           final    orders,   28   U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders,

28    U.S.C.    § 1292    (2012);   Fed.        R.    Civ.     P.    54(b);      Cohen    v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                               The

order Bright seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order, as Bright may be

able to save the action by amending his complaint to cure the

pleading deficiencies identified by the district court.                            Domino

Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064,

1066-67 (4th Cir. 1993).          Accordingly, we dismiss the appeal for

lack of jurisdiction.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    this   court   and      argument          would   not    aid    the

decisional process.


                                                                                 DISMISSED




                                        2